DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 2-4-21 has been entered.  Claims 1-3 and 20 have been amended.  Claim 4 has been canceled.  Claims 1-3, 5-17 and 19-23 are pending.  
Claims 1, 7-9, 11-12, 15-17 and 19-23 and species (1) TREML1 and TREM2 for claims 1-3, (2) SEQ ID No. 5 for TREML1 gene for claim 11, (3) SEQ ID No. 7 for TREM2 gene for claim 12, (4) (f) expression and/or secretion of one or more cytokine and/or chemokines for claim 19, and (5) Alzheimer’s disease for claim 21-22, are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-4-21 was filed after the mailing date of the Non-Final Office Action on 8-5-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 7-9, 11-12, 15-17 and 19-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generating the disclosed TREM transgenic mice, and macrophages isolated from TREM transgenic mice express detectable levels of human TREM2, while maintaining expression murine TREM2, and anti-TREM2 antibodies are capable of inducing the production of cytokines, such as CCL2 and TNFalpha, in peripheral macrophages isolated from TREM transgenic mice, does not reasonably provide enablement for generation of transgenic mouse, heterozygous or homozygous, whose genome comprises TREML1 and TREM2 human genes (elected species), wherein those two human genes are expressed in myeloid cells or microglia or both cells of the transgenic mouse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Official Action mailed on 8-5-20.  Applicant's arguments filed 2-4-21 have been fully considered but they are not persuasive.
Applicant argues that the specification describes which human genes are found in the reference BAC, and paragraph [0192] states the human TREM genes TREM1, TREML1, TREM2, TREML2 and TREML4 with all intronic and exonic sequences were identified using the UCSC genome browser and the CloneDB from NCBI (also in Figure 1).  Paragraphs [0204] and [0219] shows human TREM2 is expressed in macrophages, bone-marrow-derived macrophages and dendritic cells from the TREM transgenic mice.  By virtue of the adjacent genomic locations of TREM2 and TREML1 alone, one of skill would expect both genes to be 
The letters in Figure 1 are NOT legible.  It is unclear what human genes are assembled in Figure 1.  It is also unclear what promoters are used for those different human genes.  Even if as argued by Applicant, the specification discloses transgenic mice comprising human TREM genes TREM1, TREML1, TREM2, TREML2 and TREML4.  The elected species is transgenic mice whose genome comprises human TREM2 and TREML1 genes.  They are two different type of transgenic mice expressing different set of human genes.  
The resulting phenotype of the claimed non-human transgenic animals was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the DNA concentration, the DNA copy number, the injection site, and the integration site of the transgene could determine the transgene expression in the transgenic animals and the resulting phenotype of the transgenic animals.  Further, different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  
The resulting phenotype of the disclosed transgenic mice cannot be extrapolated into the resulting phenotype of the elected transgenic mice whose genome comprises human TREM2 and TREML1 genes.
As disclosed in the specification, transgenic mice harboring CTD-3222A20 were generated by pronuclear injection of the BAC DNA into C57BL6/j zygotes.  The integration site of the BAC DNA into the mouse genome is random.  Integration site of the transgene into the animal genome is a critical factor that determines the resulting phenotype of the claimed transgenic mice.  Since the disclosed transgenic mice comprises 5 human genes and the elected transgenic mice comprises only two human genes (TREM2 and TREML1), the integration sites for those two different transgene construct are random and the resulting phenotype of the transgenic mice with two different transgene constructs would be unpredictable before the effective filing date of the claimed invention.  The resulting phenotype of the disclosed transgenic mice comprising 5 human TREM genes cannot be extrapolated into the resulting phenotype of the elected transgenic mice comprising 2 human TREM genes.
As discussed above, different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  Close proximity of human TREM2 and TREML1 genes does not mean that they will have similar expression pattern. The fact that human TREM2 and TREML1 could be co-regulated in the brain and there is a potential link between TREML1 and TREM2 does not 
The individual gene of interest (various nucleotide sequences encoding the different human proteins) also will influence the resulting phenotype of the claimed transgenic mice.  Expressing 5 human TREM genes in transgenic mice is different from expressing 2 human TREM genes in the transgenic mice.  Different proteins have different biological functions and expression of different subset of human proteins and their biological functions in the transgenic mice would influence the resulting phenotype of the transgenic mice.
Further, the myeloid lineage cells include thrombocytes, erythrocytes, mast cells, basophil, neutrophil, eosinophil and macrophages.  Macrophage is just one type of myeloid cells.  There is no evidence of record that the TREM transgenic mice (not the elected transgenic mice) express human TREM2 or human TREML1 in myeloid cells such as thrombocytes, erythrocytes, mast cells, basophil, neutrophil and eosinophil.  Again, the resulting phenotype of the disclosed transgenic mice comprising 5 human TREM genes cannot be extrapolated into the resulting phenotype of the elected transgenic mice whose genome comprises human TREM2 and TREML1 genes.

Applicant cites reference Carrasquillo, reference Colonna and reference Washington and argues that both human TREM2 and TREML1 in myeloid cells and microglia was known in the art.  A trend toward higher TREML1 and TREM2 expression in Alzheimer’s disease.  Human TREM2 is expressed in monocyte-derived dendritic cells.  TREML1 is expressed in human platelets and megakaryocytes (Remarks, p. 10-11).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 8-5-20, the reasons set forth above and the following reasons.
The expression patterns of human TREM2 and human TREML1 in human subject or AD subject cannot be extrapolated into the expression patterns of the human TREM2 and human TREML1 in transgenic mice whose genome comprise human TREM2 gene and human TREML1 gene.  The resulting phenotype of the claimed transgenic mice was unpredictable before the effective filing date of the claimed invention.  

Applicant argues that the specification discloses TREM transgenic mice can activate myeloid immune cell functions associated with activation of human TREM2.  Upon stimulation with anti-human TREM2 antibody, the TREM transgenic mice are capable of myeloid immune cell functions such as inducing production of cytokines, phosphorylation of the signaling adaptor molecule DAP12 and production of soluble human TREM2 (Paragraphs [0210], [0216] and [0238]) (Remarks, p. 11).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 8-5-20, the reasons set forth above and the following reasons.
.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632